UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 August 01, 2013 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Exhibit No. 1 Total Voting Rights dated 01 July 2013 Exhibit No.2 Blocklisting Interim Review dated 03 July 2013 Exhibit No. 3 Holding(s) in Company dated 18 July 2013 Exhibit No. 4 Publication of Prospectus dated 24 July 2013 Exhibit No. 5 Publication of Prospectus dated 24 July 2013 Exhibit No. 6 Possible equity capital raising dated 29 July 2013 Exhibit No. 7 Publication of Prospectusdated 31 July 2013 Exhibit No. 8 Publication of Prospectusdated 31 July 2013 Exhibit No. 9 Publication of Prospectusdated 31 July 2013 Exhibit No. 10 Publication of Prospectusdated 31 July 2013 Exhibit No. 11 Publication of Prospectusdated 31 July 2013 Exhibit No. 12 Publication of Prospectusdated 31 July 2013 Exhibit No. 13 Publication of Prospectusdated 31 July 2013 Exhibit No. 14 Publication of Prospectusdated 31 July 2013 Exhibit No. 15 Publication of Prospectusdated 31 July 2013 Exhibit No. 16
